I concur. It seems just that he who makes it possible for the lessee to acquire goods to bring on the leased land should not be subordinated to the lessor's lien. Had the money not been advanced, the probabilities are the property would never have reached the leased premises. It would seem to make no difference because the sheep reached the leased premises before the mortgage was recorded. Records are to save parties dealing with the property from being prejudiced by the interests of others. The lessor is not prejudiced because after his lease property subject to a purchase-money mortgage is brought on the premises. He has not acted, in leasing the property, on reliance that there is property on which he may have a prior lien for his rent money. Had he leased the premises with the sheep on them when the record failed to disclose any liens on the sheep, he might make more of a point of being prejudiced by lack of notice.
If the language of the opinion reading, "but it attached only to the right that the Kapposes had in and to the sheep. It was coextensive with that right, neither greater nor less," means to imply that the Kapposes only had property in value amounting to the difference between the value of the sheep and the amount of the mortgage, I cannot agree. The value of Kapposes' property was the whole value of the sheep, and that was their interest in the sheep. They had the title to the sheep and they did not own "a net," but the whole. Because the bank had bargained for the right to collect its loan in case of default first out of this particular property did not affect the nature of the property of the Kapposes nor the amount that they owned. Any creditor may finally cause me to have less property, but that does not mean that I own only the difference between the value of my property and my debts, or that I have a different or lesser interest than ownership in that property. *Page 307